Order entered December 11, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00955-CR
                                       No. 05-13-00956-CR

                         MIGUEL ARNOLDO PERALTA, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                     Trial Court Cause Nos. F06-15900-H, F13-12202-H

                                            ORDER
       The Court REINSTATES the appeals.

       On October 31, 2013, we ordered the trial court to make findings regarding why the

clerk’s and reporter’s records had not been filed. On November 7, 2013 we received the clerk’s

record and on December 10, 2013, we received the reporter’s record. Therefore, in the interest of

expediting the appeals, we VACATE the October 31, 2013 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.



                                                       /s/    LANA MYERS
                                                              JUSTICE